




EXHIBIT 10.1

 

FORM OF

AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

FOR ___________________

This AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is
entered into by and between _______________ (hereinafter “Executive”) and
VaxGen, Inc. (hereinafter “VaxGen” or the “Company”), as of the date that it has
been signed by both parties (the “Effective Date”). In consideration of the
mutual promises made herein, VaxGen and Executive agree as follows:

1.            EMPLOYMENT BY THE COMPANY. VaxGen continues to employ Executive,
and Executive hereby accepts continued employment with VaxGen upon the terms and
conditions set forth in this Agreement, as of the Effective Date. Executive is
employed as the Company’s [title of executive position]. [This Agreement does
not affect or alter Executive’s current status as a member of the Company’s
Board of Directors (the “Board”).]

2.            WORK RESPONSIBILITIES. As [title of executive position], Executive
shall perform the functions and responsibilities as may be provided for that
position in the Company’s by-laws and articles of incorporation, customarily
associated with that position, and as may be assigned from time to time by the
Company’s [President and Chief Executive Officer (“CEO”)][Board]. Executive will
report to the [CEO][Board]. Executive shall devote the whole of Executive’s
professional time, attention and energies to the performance of Executive’s work
responsibilities (except as otherwise permitted by the Company’s general
employment policies or by this Agreement). Executive’s primary office location
will be the Company’s corporate headquarters. Executive’s position, title, job
description, reporting relationship, office location, duties and
responsibilities may be modified from time to time in the sole discretion of
VaxGen.

 

3.

COMPENSATION AND BENEFITS.

(a)          Base Salary. [Effective retroactive to January 1, 2006][Effective
retroactive to August 1, 2006], VaxGen will pay Executive a base salary at the
annualized rate of $___________, less standard payroll deductions and
withholdings and payable in accordance with the Company’s regular payroll
schedule. Such compensation is subject to review and potential change annually
in the Company’s discretion.

(b)          Bonus Potential. Executive is eligible to receive an annual
performance bonus of up to thirty percent (30%) of Executive’s annual base
salary. Such bonuses, if any, are awarded at the sole discretion of the
Company’s Board of Directors (the “Board”) based on its assessment of
Executive’s performance, as measured by the performance standards [set by the
CEO][previously approved by the Board], as well as the Company’s performance. No
bonuses are earned until the Board or its delegate confirms such bonuses in
writing. The Company shall

 

--------------------------------------------------------------------------------

 

have the sole discretion to change or eliminate the annual bonus program at any
time, and to determine the amount of bonus earned by Executive, if any.

(c)          Stock Option Grant. This Agreement does not alter or affect any
stock option grants provided to Executive by the Company as of the Effective
Date, except as specifically provided in Section 10(b)(iii) hereof. Executive
acknowledges that there are no commitments on behalf of the Company to grant to
Executive any additional stock options. The Board will consider, on an annual
basis and at the Board’s sole discretion, whether to grant additional stock
options to Executive.

(d)          Benefits. Executive shall be entitled to participate in the
Company’s employee benefit plans which may be in effect from time to time and
provided by the Company to its senior officers generally, including paid
holidays, leaves of absence, health insurance, dental insurance, life insurance,
vacation and other benefits, if any, in accordance with and subject to the
eligibility requirements of such employee benefit plans and other applicable
policies and procedures. Executive's rights under such employee benefit plans,
or the rights of Executive's dependents, shall be governed solely by the terms
of such plans and any applicable policies and procedures. The Company’s employee
benefit plans, and policies and procedures related thereto, are subject to
termination, modification or limitation at any time at the Company’s sole
discretion.

(e)          Business Expenses. VaxGen shall reimburse Executive for all
reasonable business expenses, including expenses incurred for travel on VaxGen
business, in accordance with the policies and procedures of VaxGen, as may be
adopted or amended from time to time at VaxGen's sole discretion. To be eligible
for reimbursement, Executive must submit business expense reimbursement requests
to VaxGen on a monthly basis, which includes supporting documentation (including
receipts) reasonably satisfactory to VaxGen.

(f)           Total Compensation. Executive agrees that the compensation stated
above constitutes the full and exclusive monetary consideration and compensation
for all services provided by Executive to the Company, and for all promises and
obligations under this Agreement.

4.            VAXGEN EMPLOYMENT POLICIES. Executive’s employment relationship
will be governed by the general employment policies and practices of the
Company, and Executive agrees to abide by all such written policies, practices
and procedures, as they may from time to time be adopted or modified by VaxGen
at its sole discretion. Executive also agrees to review and abide by the
policies in VaxGen’s Employee Handbook (as they may be modified by the Company
from time to time) and to acknowledge in writing that Executive has read and
will abide by the Employee Handbook.

5.            PROTECTION OF COMPANY INFORMATION. As a condition of Executive’s
continued employment, Executive agrees to sign, contemporaneously with this
Agreement, and to abide by the Employee’s Proprietary Information and Inventions
Agreement (the “Proprietary Information Agreement”) attached hereto as Exhibit
A, which shall be deemed effective as of the commencement of Executive’s
employment with the Company.

 

--------------------------------------------------------------------------------

 

6.            INDEMNITY AGREEMENT. Executive and the Company agree to enter into
the Indemnity Agreement attached hereto as Exhibit B.

 

7.

OUTSIDE ACTIVITIES.

(a)          Non-Company Activities. Except for [any activities] [the outside
activities listed on Exhibit ___ which were previously approved by the Board,
and any additional outside activities] consented to in writing by the
[CEO][Board], which consent will not be unreasonably withheld, Executive will
not during the term of this Agreement undertake or engage in any other
employment, occupation or business enterprise, other than ones in which
Executive is a passive investor. Executive may engage in civic and
not-for-profit activities so long as such activities do not materially interfere
with the performance of Executive’s duties hereunder.

(b)          No Adverse Interests. During Executive’s employment, Executive
agrees not to acquire, assume or participate in, directly or indirectly, any
position, investment or interest known by Executive to be adverse or
antagonistic to the Company’s interests, business or prospects, financial or
otherwise, except as permitted by Section 7(c).

(c)          Noncompetition. During the term of Executive’s employment by the
Company, except on behalf of the Company, Executive will not directly or
indirectly, whether as an officer, director, stockholder, partner, proprietor,
associate, representative, consultant, employee, or in any capacity whatsoever,
engage in, become financially interested in, be employed by or have any business
connection with any person, corporation, firm, partnership or other entity
whatsoever which competes directly with the Company, anywhere throughout the
world, in any line of business engaged in (or planned to be engaged in) by the
Company; provided, however, that Executive may own, as a passive investor,
securities of any competing public corporation, so long as Executive’s direct
holdings in any one such corporation shall not in the aggregate constitute more
than one percent (1%) of the voting stock of such corporation and any ownership
interest in a competitor is disclosed in writing to the Company’s [CEO][Board].

 

--------------------------------------------------------------------------------

 

8.            FORMER EMPLOYMENT AND THIRD PARTY AGREEMENTS. Executive represents
and warrants that Executive’s past and continued employment by the Company has
not conflicted and will not conflict with and will not be constrained by any
prior employment or consulting agreement, noncompetition agreement, proprietary
information agreement or other relationship with any third party. Executive
further represents and warrants that Executive does not possess or control
confidential information arising out of prior employment, consulting, or other
third party relationships, which Executive will utilize in connection with
Executive’s employment by the Company, except as expressly authorized by that
third party. Executive further warrants that by entering into this Agreement
with VaxGen, Executive is not violating any of the terms, agreements or
covenants of any agreement with any third party, including but not limited to
any previous employer, and that Executive is not under any contractual
obligation that would restrict Executive’s activities on behalf of the Company.

 

9.

NONINTERFERENCE.

While employed by the Company and for a period of one (1) year immediately
following the termination of Executive’s employment, Executive agrees that
Executive will not, without the express consent of an officer of the Company, or
in the course and scope of performing Executive’s duties for the Company,
interfere with the business of the Company by, either directly or indirectly:

(a)          soliciting, recruiting, inducing, encouraging, or otherwise causing
any employee of VaxGen to terminate his or her employment in order to become an
employee, consultant or independent contractor to or for any other person or
entity, or attempting to do so;

(b)          disclosing to any person or entity the names or addresses of, or
any information pertaining to, any current or former employees of VaxGen, to the
extent such names, addresses or other information are confidential or private;
or

(c)          using Proprietary Information (as defined in the Proprietary
Information Agreement) to call on, solicit or take away any clients or customers
of VaxGen or any other persons, entities, or corporations with which VaxGen has
had or contemplated any business transaction or relationship during Executive’s
employment with VaxGen (such Proprietary Information to include, but not be
limited to, investments, licenses, joint ventures, and agreements for
development), or attempting to do so.

 

10.

TERMINATION OF EMPLOYMENT.

(a)        At-Will Employment Relationship. Executive’s employment relationship
is at-will. This means that Executive’s employment and/or this Agreement may be
terminated with or without Cause (as defined in Section 10(e)(ii)), and with or
without advance notice, at any time by either Executive or by VaxGen. Nothing in
this document shall limit the right to terminate employment at will or to
terminate this Agreement at any time. This at-will employment relationship can
only be changed in a written agreement approved by the Board and signed by
Executive and the [CEO][Chairman of the Board].

(b)          Severance Benefits Eligibility. In the event that Executive’s
employment is terminated without Cause by the Company, or if Executive resigns
for Good Reason pursuant

 

--------------------------------------------------------------------------------

 

to Section 10(c) hereof, Executive shall be eligible to receive the following as
Executive’s sole severance benefits (collectively, the “Severance Benefits”):
(i) severance pay in the amount of twelve (12) months of Executive’s base salary
in effect as of the termination date (such severance being limited strictly to
base salary and will not include any amount paid or payable as a bonus or stock
option grant), less standard withholdings and deductions, and payable in the
Company’s ordinary payroll cycle as salary continuation until fully paid; (ii)
health insurance continuation coverage (pursuant to the federal COBRA law or
applicable state law) at Executive’s own expense; (iii) all stock option grants
or other equity awards then held by Executive shall be subject to accelerated
vesting such that all unvested shares will become fully vested and exercisable
effective as of the employment termination date (the “Accelerated Vesting”); and
(iv) payment of all accrued salary and all accrued and unused vacation, as well
as benefits under any written ERISA-qualified benefit plan (e.g., 401(k) plan),
or written insurance policy, to which Executive has a vested right as of the
termination date. If, within thirteen (13) months after a Change in Control
(defined in Section 10(d)), Executive’s employment is terminated without Cause
by the Company or Executive resigns for Good Reason pursuant to Section 10(c)
hereof, then in addition to receiving the Severance Benefits, Executive will be
eligible to receive a bonus payment for the compensation year in which the
termination occurs, such payment to be prorated based on the termination date
and calculated based on 100% of the target bonus amount for which Executive is
eligible for the compensation year in which the termination occurs provided that
Executive will not be entitled to such bonus payment if Executive otherwise
received a bonus payment for the compensation year in which the termination
occurs (the “Prorated Bonus”). As a condition of and prior to the receipt of all
or any of the Severance Benefits, Accelerated Vesting, or Prorated Bonus,
Executive shall provide the Company with an effective general release of all
known and unknown claims in the form attached as Exhibit C (the “Release”).

(c)          Good Reason Resignation. Executive may resign for Good Reason by
providing written notice to the Company that Executive intends to resign due to
the occurrence of any of the following without Executive’s consent: (i) material
breach by the Company of any of the terms and provisions of this Agreement
resulting in material harm to Executive, if the Company does not remedy such
breach within thirty (30) days after the Company receives written notice from
Executive detailing the specific provision of this Agreement that it allegedly
breached; (ii) demotion of Executive from the position of [title of executive
position] or the assignment to Executive of any duties or responsibilities
materially inconsistent with such position; (iii) relocation of Executive’s
place of work that would increase Executive’s one-way commuting distance by more
than thirty-five (35) miles over Executive’s commute immediately prior thereto;
(iv) reduction by the Company of Executive’s then-current annual base salary or
annual performance bonus potential (except where such reductions are imposed
uniformly on other senior executives of the Company); (v) material and
substantial reduction in the aggregated employee benefits made available to
Executive (except where such reduction is imposed uniformly on senior executives
of the Company); or (vi) failure of a successor company to assume the
obligations of this Agreement. Executive’s resignation shall be effective on the
date specified in the notice given hereunder, which date shall not be earlier
than the date such notice is given, nor more than thirty (30) days after the
date such notice is given (unless such earlier resignation date is specified by
the Company).

 

--------------------------------------------------------------------------------

 

(d)          Definition of Change in Control. For the purposes of this
Agreement, a Change in Control shall be deemed to have occurred if: (i) there is
an acquisition by any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) (for the purposes of this Section, a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of the voting power of the then outstanding voting securities of
VaxGen entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection 10(d), any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by VaxGen or any corporation controlled by VaxGen
shall not constitute a Change in Control; or (ii) individuals who, as of the
date hereof, constitute the Board (the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board; provided, however, that any
individual (other than an individual whose initial assumption of office occurs
as a result of an actual or threatened solicitation of proxies or consents by or
on behalf of a Person other than the Board) who becomes a director subsequent to
the date hereof whose election or nomination for election by VaxGen's
shareholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board; or (iii) there is a consummation of a
reorganization, merger or consolidation or sale or other disposition of all or
substantially all of the assets of VaxGen (a “Business Combination”) unless,
following such Business Combination, (A) individuals and entities who were the
beneficial owners of the Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
50% of the voting power of the then Outstanding Company Voting Securities of the
corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns VaxGen or
all or substantially all of VaxGen's assets either directly or through one or
more subsidiaries) and (B) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or (iv) approval by the shareholders of VaxGen of a complete
liquidation or dissolution of VaxGen.

 

(e)

Termination for Cause.

(i)           No Severance. In the event Executive’s employment is terminated at
any time for Cause, Executive will be entitled to payment of all accrued salary
and accrued and unused vacation, but Executive will not be entitled to the
Severance Benefits, pay in lieu of notice, or any other such compensation.

(ii)          Cause Definition. For the purposes of this Agreement, “Cause” for
termination shall mean any of the following: (A) fraud or conviction (including
a no contest or guilty plea) of illegal criminal acts committed by Executive;
(B) Executive’s material breach of any material provision of any written
agreement with the Company, including but not limited to this Agreement or the
Proprietary Information Agreement; (C) Executive’s material failure to perform
Executive’s job duties as determined by the [Company][Board] in its reasonable
judgment, and after notice of such failure has been given to Executive by the
[CEO][Board] and Executive has had a fifteen (15) business-day period within
which to cure such failure; or (D) a

 

--------------------------------------------------------------------------------

 

material violation of any material VaxGen employment policy, including but not
limited to the policies set forth in VaxGen’s employee handbook.

(f)           Voluntary or Mutual Termination. In the event Executive terminates
Executive’s employment other than for Good Reason, or in the event that
Executive’s employment terminates at the parties’ mutual agreement, Executive
will be entitled to payment of all accrued salary and accrued and unused
vacation, but Executive will not be entitled to Severance Benefits, pay in lieu
of notice, or any other such compensation.

(g)          Termination Due to Death. In the event of Executive’s death,
Executive’s employment will terminate on the date thereof, and Executive and
Executive’s heirs or estate will be entitled to payment of all accrued salary
and accrued and unused vacation, but Executive will not be entitled to Severance
Benefits, pay in lieu of notice or any other such compensation.

 

(h)

Excise Tax.

(i)           Anything in this Agreement to the contrary notwithstanding, if any
payment or benefit that Executive would receive pursuant to this Agreement
(“Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), and
(ii) but for this sentence, be subject to the excise tax imposed by Section 4999
of the Code (the “Excise Tax”), then such Payment shall be equal to the Reduced
Amount (defined below). The “Reduced Amount” shall be either (i) the largest
portion of the Payment that would result in no portion of the Payment being
subject to the Excise Tax, or (ii) the Payment or a portion thereof after
payment of the applicable Excise Tax, whichever amount after taking into account
all applicable federal, state and local employment taxes, income taxes, and the
Excise Tax, results in Executive’s receipt, on an after-tax basis, of the
greatest amount of the Payment to Executive. If a reduction in payments or
benefits constituting “parachute payments” is necessary so that the Payment
equals the Reduced Amount, reduction shall occur in the following order unless
Executive elects in writing a different order (provided, however, that such
election shall be subject to Company approval if made on or after the date on
which the event that triggers the Payment occurs (the “Payment Event”)):
reduction of cash payments; cancellation of accelerated vesting of option
grants; reduction of employee benefits. In the event that acceleration of
vesting of option grants is to be reduced, such acceleration of vesting shall be
cancelled in the reverse order of the date of grant unless Executive elects in
writing a different order for cancellation.

(ii)          The accounting firm engaged by the Company for general audit
purposes as of the day prior to the effective date of the Payment Event shall
perform the foregoing calculations. If the accounting firm so engaged by the
Company is serving as accountant or auditor for the individual, entity or group
effecting the Payment Event, the Board shall have the discretion to appoint a
nationally recognized accounting firm to make the determinations required
hereunder. The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder.

(iii)        The accounting firm engaged to make the determinations hereunder
shall provide its calculations, together with detailed supporting documentation,
to the

 

--------------------------------------------------------------------------------

 

Company and Executive within fifteen (15) calendar days after the date on which
Executive’s right to a Payment is triggered (if requested at that time by the
Company or Executive) or such other time as requested by the Company or
Executive. If the accounting firm determines that no Excise Tax is payable with
respect to a Payment, either before or after the application of the Reduced
Amount, it shall furnish the Company and Executive with an opinion reasonably
acceptable to Executive that no Excise Tax will be imposed with respect to such
Payment. The Company shall be entitled to rely upon the accounting firm’s
determinations, which shall be final and binding.

(i)           Deferred Compensation. In the event that the Company determines
that any payments hereunder (including but not limited to the Severance Benefits
or the Prorated Bonus provided under Section 10(b) (Severance Benefits
Eligibility)), fail to satisfy the distribution requirement of Section
409A(a)(2)(A) of the Code as a result of Section 409A(a)(2)(B)(i) of the Code,
then the payment of such benefits shall not be made pursuant to the payment
schedules provided herein and instead the payment of such benefits shall be
delayed, accelerated, or otherwise restructured to the minimum extent necessary
so that such benefits are not subject to the provisions of Section 409A(a)(1) of
the Code and Executive receives as nearly as possible the benefits intended by
this Agreement notwithstanding Section 409A of the Code. To the extent payments
are delayed under this provision, then any delayed amounts shall be paid as a
single lump sum following expiration of the period of delay required by Section
409A.

(j)           Board Membership. In the event Executive’s employment with VaxGen
is terminated for any reason, whether at the Company’s or Executive’s request,
and Executive then is a member of the Board, Executive agrees, unless otherwise
requested by the Board, to resign Executive’s membership on the Board effective
as of the date of the termination of Executive’s employment.

 

11.

GENERAL PROVISIONS.

(a)          Governing Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of California without regard to conflict
of laws principles that would otherwise apply the law of another jurisdiction.
Any ambiguity in this Agreement shall not be construed against either party as
the drafter.

(b)          Complete Agreement. This Agreement, including the Proprietary
Information Agreement, and the Indemnity Agreement, constitutes the complete,
final and exclusive embodiment of the entire agreement and understanding of the
parties with regard to the subject matter hereof. It is entered into without
reliance on any promise, warranty or representation other than those expressly
contained herein, and it supersedes and replaces any and all prior or
contemporaneous agreements, promises or representations between VaxGen and
Executive, whether oral, written or implied, including but not limited to that
certain Employment Agreement between Executive and the Company dated __________,
a copy of which is attached hereto as Exhibit D. The terms of this Agreement and
any changes in Executive’s employment terms (other than those employment terms
expressly reserved to the Company’s or Board’s discretion in this Agreement),
require a written amendment to the Agreement [which is approved

 

--------------------------------------------------------------------------------

 

by the Board and] signed by Executive and a duly authorized officer of the
Company [pursuant to authority expressly granted by the Board].

(c)          Waiver. Any waiver of a breach of this Agreement shall be in
writing and shall not be deemed to be a waiver of any successive breach.

(d)          Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, and such invalid, illegal or
unenforceable provision will be reformed, construed and enforced in such
jurisdiction so as to render it valid, legal, and enforceable consistent with
the general intent of the parties insofar as possible.

(e)          Voluntary Agreement. Executive and VaxGen represent and warrant
that each has reviewed all aspects of this Agreement, has carefully read and
fully understands all provisions of this Agreement, and is voluntarily entering
into this Agreement. Each party represents and agrees that such party has had
the opportunity to review any and all aspects of this Agreement with the legal
and tax advisors of such party's choice before executing this Agreement, and
each party has had a full opportunity to negotiate the terms of this Agreement
prior to signing this Agreement.

(f)           Headings. The headings and captions of the various paragraphs of
this Agreement are placed herein for the convenience of the parties and the
reader, do not constitute a substantive term or terms of this Agreement, and
shall not be considered in the interpretation or application of this Agreement.

(g)          Counterparts. This Agreement may be executed in separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
Agreement. Signatures transmitted via facsimile shall be deemed the equivalent
of originals.

(h)          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of and shall be enforceable by and against Executive and
the Company, and their respective successors, assigns, heirs, executors and
administrators; except that it is agreed that Executive may not assign any of
Executive’s duties hereunder; and Executive may not assign any of Executive’s
rights hereunder without the written consent of the Company, which shall not be
unreasonably withheld.

(i)           Notices. Any notices provided hereunder must be in writing and
shall be deemed effective upon, as applicable, the date of personal delivery
(including personal delivery by facsimile transmission), the date of delivery by
express delivery service (e.g. Federal Express), or the third day after mailing
by certified or registered mail, return receipt requested, to the attention of
the [CEO][Chairman of the Board] sent to the Company’s corporate headquarters,
and to Executive at Executive’s address as listed on the Company’s payroll, or
as otherwise provided in writing by Executive to the [CEO][Board].

 

--------------------------------------------------------------------------------

 

(j)           Alternative Dispute Resolution. To ensure rapid and economical
resolution of any disputes which may arise concerning the relationship between
Executive and the Company, the parties hereby agree that any and all claims,
disputes or controversies of any nature whatsoever arising out of, or relating
to, this Agreement and its enforcement, application, interpretation,
performance, or execution, Executive’s employment with the Company, or the
termination of such employment, shall be resolved, to the fullest extent
permitted by law, by final, binding and confidential arbitration in San
Francisco, California conducted before a single arbitrator by JAMS, Inc.
(“JAMS”) or its successor, under the then applicable JAMS arbitration rules. The
parties each acknowledge that by agreeing to this arbitration procedure, they
waive the right to resolve any such dispute, claim or demand through a trial by
jury or judge or by administrative proceeding. Executive will have the right to
be represented by legal counsel at any arbitration proceeding. The arbitrator
shall: (i) have the authority to compel adequate discovery for the resolution of
the dispute and to award such relief as would otherwise be available under
applicable law in a court proceeding; and (ii) issue a written statement signed
by the arbitrator regarding the disposition of each claim and the relief, if
any, awarded as to each claim, the reasons for the award, and the arbitrator’s
essential findings and conclusions on which the award is based. The arbitrator,
and not a court, shall also be authorized to determine whether the provisions of
this paragraph apply to a dispute, controversy, or claim sought to be resolved
in accordance with these arbitration procedures. The Company shall bear all
JAMS’ arbitration fees and administrative costs. Nothing in this Agreement is
intended to prevent either Executive or the Company from obtaining injunctive
relief in court to prevent irreparable harm pending the conclusion of any
arbitration.

(k)          Right To Work. As required by law, this Agreement is subject to
satisfactory proof of Executive’s right to work in the United States.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the dates
specified below.

VAXGEN, INC.

By: ______________________________  

Date: _____________________________

[UNDERSTOOD][ACCEPTED] AND AGREED:

______________________________

 

______________________________

Date

Exhibit A – Employee’s Proprietary Information and Inventions Agreement

Exhibit B – Indemnity Agreement

Exhibit C – Form of Release

Exhibit D – Employment Agreement [and proprietary information agreement dated
_______]

[Exhibit _ – List of Approved Outside Activities]

 

 

--------------------------------------------------------------------------------